                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ROBERT C. WHITE,               :
                               :    No. 18-cv-13723 (NLH)(AMD)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
MS. ARBONA, et al.,       :
                               :
               Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Robert C. White filed a Complaint raising

claims pursuant to 42 U.S.C. § 1983 for actions that occurred

while he was incarcerated at the Federal Correctional

Institution at Fairton in Fairton, New Jersey.    ECF No. 1.   At

the time he submitted his Complaint, however, Plaintiff was

incarcerated at the Federal Medical Center at Lexington in

Lexington, Kentucky.   See id.

     2.   On October 30, 2018. the Court granted Plaintiff

permission to proceed in forma pauperis.    ECF No. 3.   A copy of

that order was sent to Petitioner’s address of record at FMC

Lexington.   See id.

     3.   The order mailed to Plaintiff’s address of record has

been returned to sender because Plaintiff no longer resides at

FMC Lexington.   See ECF No. 4.   In addition, a notice of


                                  1
electronic filing that had been sent to Plaintiff regarding a

letter he filed on the docket has also been returned to sender.

See ECF No. 5.   It appears that he has been relocated to a new

facility.

     4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.   See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     5.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case, with the right to reopen

this matter upon Plaintiff updating his contact information to

satisfy the appropriate Rules.

     6.   An appropriate order follows.




Dated: December 13, 2018               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
